IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20378
                        Conference Calendar



AARON LAMON MUSE,

                                         Plaintiff-Appellant,

versus

GEORGE ARANDA; ELLIOTT WILSON; KENNETH REAGANS; GLENDA
RANDLE; MARGO GREEN; GARY J. GOMEZ,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-1970
                       --------------------
                           June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Aaron Muse, Texas prisoner # 490380, appeals the district

court’s interlocutory order in which the court denied Muse’s

motion for a temporary restraining order (TRO) and/or a

preliminary injunction, his motions for the production of

documents and to compel the production of documents, and his

motion for the entry of a default judgment.

     This court must sua sponte examine the basis of its

jurisdiction, even if not raised by the parties.     Mosley v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20378
                                -2-

Cozby, 813 F.2d 659, 660 (5th Cir. 1987).   We lack jurisdiction

to review the denial of Muse’s motion for a TRO and his discovery

motions.   See Matter of Lieb, 915 F.2d 180, 183 (5th Cir. 1990);

Texaco, Inc. v. Louisiana Land and Exploration Co., 995 F.2d 43,

43 (5th Cir. 1993); see also 28 U.S.C. 1292.   Appellate

jurisdiction also does not exist to review the denial of his

motion for the entry of a default judgment.    See Adult Film Ass'n

of America, Inc. v. Thetford, 776 F.2d 113, 115 (5th Cir. 1985).

The denial of his request for a preliminary injunction was not an

abuse of discretion.   Black Fire Fighters Ass’n v. City of

Dallas, 905 F.2d 63, 65 (5th Cir. 1990).

     Muse’s appeal from the denial of his motion for a TRO, his

discovery motions, and his motion for a default judgment is

DISMISSED FOR LACK OF JURISDICTION.   The denial of his motion for

a preliminary injunction is AFFIRMED.